Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Note: The withdrawn claims 6-10 pursuant to ¶ 8.45 hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Taska (see interview summary) with a proposed amendment faxed to the examiner on 5/13/2021, as well as another telephone interview on 5/21/21 so as to incorporate the withdrawn claims 6-10, with the same amendment as in claim 1, in order to narrow the scope of the claims over the cited prior art so as to facilitate allowing of the case. 
Please amend claims 1, 4, 6 and 9 as follows:
At the 13th line of claim 1, immediately after “connector,” please insert 
wherein the control unit is configured to control a bias 20voltage provided to the phase modulation area based on the control signal,

In claim 6, page 5, line 3, immediately after ‘connector,’  please insert please insert: 
wherein the control unit is configured to control a bias 20voltage provided to the phase modulation area based on the control signal,

4. (Currently Amended): The pluggable optical module according to Claim 1, wherein the optical modulator is configured as a Mach-Zehnder type optical modulator in which [[a]] the phase modulation area is disposed on an optical waveguide[[, and wherein the control unit is configured to control a bias voltage provided to the phase modulation area using the control signal]].
9. (Withdrawn and Currently Amended): The optical communication system according to Claim 6, wherein the optical modulator is configured as a Mach-Zehnder type optical modulator in which [[a]] the phase modulation area is disposed on an optical waveguide[[, and wherein the control unit is configured to be capable of controlling a bias voltage provided to the phase modulation area using the control signal]].

				Reason for Allowance
Claims 1-10 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. US 10211917 B1.
Claims 1 and 6 are allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the control unit is configured to control a bias 20voltage provided to the phase modulation area based on the control signal in combination with the rest of the limitations of the base claim.  

Claims 2-5 and 7-10 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 570-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KAVEH C KIANNI/Primary Examiner, Art Unit 2883